KITTRÉLL, J.
This cause is reported in 194 S. W. 1132. The writ was granted by the Committee of Judges. It involves the question whether pension money received by a guardian and expended in her capacity as such is “estate” of the ward within the meaning of the term “estate” as used in article 4131, V. S. R. S. The Court of Civil Appeals held that it is, and that, the guardian having expended the money without having first procured such order as is by said article 4131 required to be obtained before the expenditure was made, the guardian was not entitled to credit for such expenditure in the settlement of her final account.
The Supreme Court has indicated to us that in its opinion the judgment of the Court of Civil Appeals was correct and should be affirmed. In view of that opinion, it is recommended that the judgment of the Court of Civil Appeals be affirmed.
PHILLIPS, C. J. We approve the judgment recommended in this case.'